DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are presented for examination.
Claims 1-14 are rejected.

Invention
The Present invention teaches " The vehicle driving force control apparatus executes a mistaken press-down driving force control for setting an upper limit as an initial upper limit for limiting driving force when a mistaken press-down operation of an acceleration pedal is detected. The control apparatus executes a limitation level reduction control when a predetermined vehicle movement is not detected while the mistaken press-down driving force control is executed, and the acceleration pedal is operated. The limitation level reduction control is realized by repeatedly executing a process for limiting the driving force to a first upper limit larger than the initial upper limit for a first period of time and then, limiting the driving force to a second upper limit smaller than the first upper limit for a second period of time. The first upper limit increases as the number of executing the upper limit change process increases.”

Reason for Allowance
Claims 1-14 will be allowed.
                The instant invention with respect to claim 1 teaches 
                    “A vehicle driving force control apparatus, applied to a vehicle comprising an acceleration pedal and a vehicle driving apparatus which generates driving force for moving a vehicle, the vehicle driving force control apparatus comprising: a sensor for detecting an amount of an operation of the acceleration pedal as an acceleration pedal operation amount; and an electronic control unit for controlling the driving force generated by the vehicle driving apparatus, wherein the electronic control unit is configured to: execute a mistaken press-down driving force control for setting one of an upper limit and a target value of the driving force generated by the vehicle driving apparatus as an initial upper limit and limiting the generated driving force to the initial upper limit when the electronic control unit detects a mistaken press-down operation that a driver of the vehicle presses down the acceleration pedal mistakenly on the basis of a predetermined mistaken press-down determination condition; and execute a limitation level reduction control when the electronic control unit does not detect a predetermined movement of the vehicle while the electronic control unit executes the mistaken press-down driving force control, and the acceleration pedal is operated, and wherein the electronic control unit is configured to execute the limitation level reduction control by: repeatedly executing an upper limit change process for executing a first process for setting a first upper limit to a value larger than the initial upper limit and limiting the generated driving force to the first upper limit for a first period of time and then, a second process for setting a second upper limit to a value smaller than the first upper limit and equal to or larger than the initial upper limit and limiting the generated driving force to the second upper limit for a second period of time; and increasing the first upper limit as the number of executing the upper limit change process increases.”

          The cited references fail to anticipate or render the above underlined limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 2-14 are either directly or indirectly dependent upon independent claim 1, therefore, are allowed in view of their dependence upon claim 1.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

ITO et al. (US Pub. No.: 2019/0009775 A1) teaches “In a vehicle control apparatus, an object recognizing block recognizes an object which is present around a vehicle. In cases where there is a possibility that the vehicle will collide with an object recognized by the object recognizing block, the apparatus performs automatic braking control which brakes the vehicle. If the driver depresses the accelerator pedal in a predetermined depressing state, a braking controlling block cancels the automatic braking control. When an operation determining block determines that there is a driver's predetermined shift-lever position change, with which the driver's predetermined shift-lever position change is carried out during a driver's accelerator pedal depressing operation, the braking controlling block responds to a driver's accelerator depressing operation by not cancelling the automatic braking control or by making cancellation of the automatic braking control more difficult.”

          Kawakami et al. (US Pub. No.: 2015/0134168 A1) teaches “A vehicle travel control apparatus is provided that is capable of improving fuel economy by exerting control so as to attain a specified speed without starting the engine during acceleration, and by increasing the regenerative energy recovery amount during deceleration, during the travel control. A vehicle travel control apparatus (100) to control the vehicle speed is mounted in a hybrid vehicle containing an engine (107) and a motor (112) as power sources, and includes: a target vehicle computing unit (200) that calculates a target vehicle speed; an acceleration command value calculation unit (201) that calculates an acceleration command value (211) based on a target vehicle speed; an acceleration limit processing unit (203) that calculates a post-limit acceleration command value (214) 
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/BABAR SARWAR/Primary Examiner, Art Unit 3667